ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office • of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent commingled funds, failed to promptly deliver funds to a third party upon receipt, failed to act with reasonable diligence and promptness in representing his clients, failed to communicate with his clients, failed to place funds advanced for costs and expenses in his trust account, failed to fulfill his obligations upon termination of the representation, and failed to cooperate with the ODC in its investigation. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Curklin Atkins, Louisiana Bar Roll number 18769, be suspended from the practice of law in Louisiana for a period of three years. One year of this suspension shall be deferred, subject to respondent’s successful completion of a one-year period of probation governed by the conditions set forth in the petition for consent discipline. Any violation of the conditions of probation, or any other misconduct during the probationary period, may be grounds for making the deferred suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.
TRAYLOR, J., would reject consent discipline.